Bobbitt, J.
Appellant contends the execution by Harry C. Boahn, Sr., of the “Covenant” and payment therefor by defendants Jones constitutes a mutual release as between these parties; and that the release of Harry C. Boahn, Sr., inured to the benefit of and released Harry C. Boahn, Jr.
Appellant, citing and stressing Simpson v. Plyler, 258 N.C. 390, *708128 S.E. 2d 843, contends the “Covenant” now under consideration is a release rather than a covenant not to sue. In the cited case, Moore, J., for the Court, set forth basic differences between a release extinguishing a cause of action and a covenant to refrain from bringing suit on account of asserted (but denied) tortious conduct. In Simpson v. Plyler, supra, pursuant to the terms of a settlement agreement, the plaintiff’s cause of action against one defendant was expressly “terminated” by the provisions of a (paid) consent judgment. It was held that the plaintiff’s cause of action had been extinguished by said (paid) judgment; therefore, the remaining defendant (allegedly a joint tort-feasor) was also released.
The provisions of the “Covenant” executed by Harry C. Boahn, Sr., constitute a covenant not to sue rather than a release. Even so, the execution thereof by Harry C. Boahn, Sr., upon the payment to him by defendants Jones of the consideration of $800.00 precludes both Harry C. Boahn, Sr., and defendants Jones from pursuing actions against each other in respect of any claim or liability arising out of said collision. Snyder v. Oil Co., 235 N.C. 119, 68 S.E. 2d 805. It is noted that defendants Jones did not join Harry C. Boahn, Sr., as an additional defendant, and allege a cross action for contribution against him.
The determinative question is whether the settlement between defendants Jones and Harry C. Boahn, Sr., upon the terms set forth in the “Covenant,” is a bar to the right of defendants Jones to assert a cross action against Harry C. Boahn, Jr., for contribution in respect of such damages, if any, as plaintiff may recover herein on account of personal injuries resulting from said collision. Seemingly, the same considerations would determine whether defendants Jones would be barred from asserting a cause of action against Harry C. Boahn, Jr., on account of personal injuries or property damage, if any, which they, or either of them, have sustained as a result of said collision.
Appellant contends Leary v. Land Bank, 215 N.C. 501, 2 S.E. 2d 570, “fits our facts” and supports his position. Consideration thereof impels a different conclusion.
In Leary v. Land Bank, supra, this Court held the judgment in the former action of Newbern v. Leary, 215 N.C. 134, 1 S.E. 2d 384, was res judicata and a bar to the plaintiffs’ action. Newbern, the bank’s agent, was fatally injured as a result of the collision between the bank’s car and the Leary truck. The car was operated by Best as chauffeur for Newbern and the bank. In said prior (wrongful death) action, the verdict and judgment were in favor of Newbern’s administratrix and against Leary. The plea in bar was upheld on the *709ground plaintiffs’ cause of action against the defendants rested solely on respondeat superior, and that all pertinent issues had been adjudicated adversely to the plaintiffs in said prior action.
In addition to Leary v. Land Bank, supra, appellant cites the following: Tarkington v. Printing Co., 230 N.C, 354, 53 S.E. 2d 269; Stansel v. McIntyre, 237 N.C. 148, 74 S.E. 2d 345; Stone v. Coach Co., 238 N.C. 662, 78 S.E. 2d 605; Light Co. v. Insurance Co., 238 N.C. 679, 79 S.E. 2d 167; Lumber Co. v. Hunt, 251 N.C. 624, 112 S.E. 2d 132; Taylor v. Hatchery, Inc., 251 N.C. 689, 111 S.E. 2d 864; Williams v. Hunter, 257 N.C. 754, 127 S.E. 2d 546. It would serve no useful purpose to review here the factual situation in each of these cases. Suffice to say, these and many others (see Coach Co. v. Burrell, 241 N.C. 432, 85 S.E. 2d 688, and cases cited) relate to whether a judgment in a prior action adjudicating issues raised by the pleadings therein constitutes res judicata and therefore a bar to the subsequent action.
The cases referred to in the preceding paragraph are not germane to the question now before us. There has been no adjudication of the rights and liabilities as between defendants Jones and Harry C. Boahn, Sr. Hence, there is no basis for a plea of res judicata as a bar to the alleged cross action by defendants Jones against Harry C. Boahn, Jr. To surmount this hurdle, appellant relies upon Snyder v. Oil Co., supra; but, as indicated above, this decision would be authority only for the proposition that defendants Jones would be precluded from joining Harry C. Boahn, Sr., as an additional party defendant and from asserting a cross action for contribution against him.
In Snyder v. Oil Co., supra, the plaintiff sued the Oil Company and Keen, its driver, on account of injuries she received as a result of a collision between the Oil Company’s truck and a car in which plaintiff was a passenger. On motion of the original defendants, the operator (Dixon) of the car in which the plaintiff was riding, was made an additional party defendant for the purpose of enforcing contribution. No alleged agent of Dixon was in any way involved. Answering the allegations of the original defendants, Dixon pleaded, inter alia, that the Oil Company had settled her claim against it for damages caused by the collision. This Court held the motion by the original defendants to strike Dixon’s allegations as to such settlement was properly denied. Thus, decision was to the effect that the alleged settlement precluded the Oil Company from asserting a claim against Dixon.
It is noteworthy that Harry C. Boahn, Sr., in said “Covenant,” reserved the right “to sue any other person or persons against whom he may have or assert any claim on account of damages arising out *710of the above described accident.” (Our italics.) Conversely, settlement between defendants Jones and Harry C. Boahn, Sr., in accordance with the terms of the “Covenant,” did not impair the right of defendants Jones to sue any other person or persons against whom they may have or assert any claim on account of damages arising out of said collision.
Appellant’s plea in bar is based solely on the contention that the protection afforded Harry C. Boahn, Sr., by his settlement with defendants Jones inures to the benefit of Harry C. Boahn, Jr. It is noted that appellant does not allege he was a party to, participated in, or had knowledge of, negotiations resulting in the settlement between defendants Jones and Harry C. Boahn, Sr. Being a stranger thereto, the said settlement neither protects nor precludes Harry C. Boahn, Jr., in respect of rights and liabilities between him and defendants Jones growing out of said collision.
For the reasons stated, the judgment of the court below is affirmed.
Affirmed.